Citation Nr: 0520239	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  96-07 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of stress 
fractures of the pubic rami, currently assigned a 10 percent 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, Mother, and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1989 to February 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 1995 which, in pertinent part, denied an increased 
rating for residuals of stress fractures of the pubic rami.  
The appeal was previously remanded by the Board in decisions 
dated in August 1999 and March 2003, which also addressed, on 
the merits, additional issues, including secondary service 
connection claims involving the residuals of stress fractures 
of the pubic rami.  The sole remaining issue is the claim for 
an increased rating for residuals of stress fractures of the 
pubic rami.


FINDING OF FACT

Residuals of stress fractures of the pubic rami are 
manifested by occasional flare-ups of pain with extreme 
activity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of stress fractures of the pubic rami are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5299-5255 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Currently, the veteran is in receipt of a 10 percent rating 
for residuals of stress fractures of the pubic rami, 
effective from the day after discharge from service in 
February 1990.  She contends that the disability, manifested 
by pain on use, and for which she receives treatment at the 
VA, warrants a higher rating.   

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Although the disability 
must be considered in the context of the whole recorded 
history, including service medical records, the present level 
of disability is of primary concern in determining the 
current rating to be assigned.  See 38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Service medical records show that stress fractures of the 
right pubic ramus were demonstrated on X-rays in December 
1989.  It was estimated that the fractures would take three 
to six months to heal.  

On a VA examination in November 1994, the veteran said that 
she had pain in the right groin.  On examination, she walked 
with a normal gait, and there was no leg length discrepancy.  
There was some tenderness to deep pressure over the superior 
pubic ramus bilaterally.  She had full range of motion of 
both hips, but complained of pain on the extreme external 
rotation and abduction of the right hip.  X-rays of the 
pelvis revealed no bone or joint abnormality.  The diagnosis 
was stress sensitive right hip with pain on extremes of 
abduction and external rotation of the right hip.

At a hearing before a hearing officer in November 1996, the 
veteran testified that she experienced pain in her pelvic 
area on activity.

On a VA examination in October 1999, the veteran said she 
still had pain in her right hip after standing for 40 
minutes, or squatting or bending.  She said she limped when 
she got out of bed in the morning.  Examination of her right 
hip showed no deformity.  There was limitation of motion on 
the extremes of motion.  There was mild excess fatigability.  
X-rays did not disclose any abnormalities.  The diagnosis was 
stress-sensitive right hip with pain on extreme range of 
motion.  

On a VA examination in May 2004, the veteran complained of 
pain with increasing activities.  For instance, she said she 
had a significant amount of pain if she mowed the lawn, and 
would limp the following day.  She was taking pain 
medication.  On examination, range of motion in the hips was 
125 degrees of flexion; full extension; 45 degrees of 
abduction; 20 degrees of adduction; 60 degrees of internal 
rogation; and 40 degrees of internal rotation.  The examiner 
noted that all of these were about normal hip motion.  There 
was no pain with any motion, and no pain on the extremes of 
motion.  Strength in hip flexors and extensors was 5/5.  She 
had a normal gait without a limp.  She had a negative 
Trendelenburg sign, which, according to the examiner, 
indicated that her hip abductors were working just fine.  The 
assessment was that she had right hip pain with activity that 
was limiting the extremes of activities like hard labor.  The 
examiner commented that he was unable to elicit any symptoms 
on physical examination, but believed her when she said that 
she had flare-ups a couple of times a month with extreme 
activity.  She did not really have any weakness, 
fatigability, or incoordination.  He noted that it would be 
unlikely for a ramus stress fracture not have failed to heal 
by 14 years after the event.  X-rays did not disclose any 
fracture residuals.  

The rating schedule does not provide a diagnostic code for 
fractures of the pubic rami, and, accordingly, the disability 
has been rated under diagnostic code 5255, which pertains to 
impairment of the femur, a closely related disability as to 
functions affected, anatomical location, and symptomatology.  
See 38 C.F.R. § 4.20 (2004).  

Malunion of the femur with slight knee or hip disability 
warrants a 10 percent rating.  For moderate knee or hip 
disability, a 20 percent rating is warranted, and marked knee 
or hip disability warrants a 30 percent rating.  Fracture of 
the surgical neck of the femur with false joint, warrants a 
60 percent rating.  Fracture of the shaft or anatomical neck 
of the femur with nonunion, without loose motion, 
weightbearing preserved with the aid of brace, warrants a 60 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  

The VA examinations, summarized above, have not shown more 
than slight hip or pelvis disability, nor do the VA treatment 
records show more than slight disability resulting from the 
residuals of stress fractures of the pubic rami.  In this 
regard, radiographic studies have been normal, showing that 
the stress fractures have healed.  

Further, no limitation of motion has been demonstrated.  
Thus, a separate or higher rating is not warranted based on 
limitation of motion.  See 38 C.F.R. § 4.71a, Codes 5251, 
5252, 5253 (2004).  The 1994 and 1999 examinations disclosed 
pain on the extremes of motion, which has been considered as 
contributing to the slight impairment contemplated by the 10 
percent rating currently in effect.  The most recent 
examination did not disclose weakened movement, excess 
fatigability, or incoordination.  The only indications of 
functional impairment on the most recent examination were 
occasional flare-ups with extreme activity.  Thus, there is 
no additional functional impairment supported by "adequate 
pathology," such as to warrant a rating in excess of 10 
percent.  See 38 C.F.R. §§ 4.40, 4.45 (2004); DeLuca v. 
Brown, 8 Vet.App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7 
(1996).  

In view of these factors, a question as to which of two 
evaluations to apply has not been presented, and the 
disability picture does not more nearly approximate the 
criteria required for a higher rating.  38 C.F.R. § 4.7.  The 
preponderance of the evidence is against the claim for an 
increased rating for residuals of stress fractures of the 
pubic rami; thus, the benefit-of-the-doubt does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); see 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim. See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  The notice must:  (1) inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant of the 
information and evidence that VA will seek to obtain; (3) 
inform the claimant of the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The VCAA also requires VA to make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  

Supplemental statements of the case provided in November 2002 
and April 2005 included the text of 38 C.F.R. § 3.159.  An 
April 2004 letter informing the veteran of the evidence 
necessary to substantiate her increased rating claim, and of 
her and VA's respective obligations to obtain specified 
different types of evidence.  She was also notified of the 
evidence obtained so far, and of the evidence still required 
to substantiate her claim.  Although this information was 
sent to the veteran after the 1995 rating decision on appeal, 
the RO decision was already decided and appealed by the time 
the VCAA was enacted, the veteran has had proper notice since 
then, and there is no indication of any resulting prejudice 
to the veteran.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Examinations 
have been provided and all evidence identified by the veteran 
has been obtained.   

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met and that 
any deficiency of notice or of the duty to assist constitutes 
merely harmless error.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Mayfield, supra; Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

A rating in excess of 10 percent for residuals of stress 
fractures of the pubic rami is denied.


	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


